Judgment, Supreme Court, New York County, entered on June 1, 1971, affirmed; and respondent shall recover of appellant $30- costs and disbursements of this appeal. Concur •—• Nunez, J. P., Kupferman, Murphy, Steuer and Eager, JJ. Steuer, J., dissents in the following memorandum: On this hearing I believe that the finding was so contrary to the evidence that on no rational basis- could the result reached- be founded. A disinterested witness whose attention was focused on the petitioner’s car testified unequivocally that no other car was involved in the accident. As against this, petitioner gave varying accounts, with the necessity of repeated explanations for the discrepancies.